Citation Nr: 1043007	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected tinnitus.

2.  Entitlement to a compensable initial rating for the Veteran's 
service-connected bilateral hearing loss.  

3.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected right hand cold weather injury 
residuals. 

4.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected left hand cold weather injury 
residuals.

5.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected right median and ulnar neuropathy.

6.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected left median and ulnar neuropathy. 

7.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected right shoulder degenerative 
arthritis.

8.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected left shoulder degenerative arthritis.

9.  Entitlement to a total rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1957. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In August 2010 the Veteran was afforded a travel Board hearing 
before the undersigned.  A transcript of that proceeding is of 
record and has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for right hand 
cold weather injury residuals, left hand cold weather residuals, 
right median and ulnar neuropathy, left median and ulnar 
neuropathy, right shoulder degenerative arthritis and left 
shoulder degenerative arthritis, as well as the issue of 
entitlement to individual unemployability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2010, during the Veteran's hearing before an Acting 
Veterans Law Judge, and prior to the promulgation of a decision 
on the appeal, the Veteran notified the Board that he wished to 
withdraw his appeal on the issue of entitlement to an initial 
rating in excess of 10 percent for tinnitus.  

2.  The Veteran is not shown to have hearing acuity worse than 
level I in the right ear or level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


2.  The criteria for a compensable rating for hearing loss have 
not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record during a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In August 2010, during the Veteran's hearing before an Acting 
Veterans Law Judge, the Veteran expressed his desire to withdraw 
the issue of entitlement to a rating in excess of 10 percent for 
tinnitus.  That withdrawal was reduced to writing in the hearing 
transcript.  As a result, there remain no allegations of errors 
of fact or law for appellate consideration on that particular 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on that issue, and it is dismissed.

Hearing Loss

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date has been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

In any event, the Board notes that prior to initial award of 
service connection, the Veteran was informed how disability 
ratings are assigned.  He was then notified that service 
connection for hearing loss was awarded with a specific rating 
assigned and informed how to appeal that decision, and he did so.  
He was then provided notice for the claim for higher rating in an 
October 2006 letter, and the claim was readjudicated in a 
September 2007 statement of the case and August 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  

Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  VA has also afforded the 
appellant examinations which the Board finds adequate for rating 
purposes.  Review of the examination records indicates that the 
examiners reviewed the claims file, elicited medical histories 
from the Veteran, and conducted the appropriate examinations.  
The Board acknowledges that the August 2006 examiner did not 
comment on the functional effects caused by the Veteran's hearing 
disability.  The Board finds that no prejudice resulted, however, 
because the functional effects of the Veteran's hearing loss are 
adequately described in the 2008 examination record and the 
Veteran's written statements and testimony.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

The Board further acknowledges that the Veteran reported a 
worsening of all of his conditions during the August 2010 
hearing.  The Board finds that a new examination is not needed, 
however, as the evidence currently of record is adequate to 
adjudicate this claim.  Although the Veteran has asserted that 
his conditions have worsened since the most recent examinations, 
which date in 2008, the evidence does not suggest that a new 
examination would reveal "worse" findings for hearing loss.  
Rather, the Veteran's description of his current, "worse" 
condition is no different than the description he provided at the 
time of, and prior to, the 2008 VA examination.  Thus, as the 
Board finds there is an absence of credible, competent evidence 
of a worsening of the condition or the inadequacy of an 
examination, the Board finds that the evidence currently of 
record is adequate for rating purposes.  

Consequently, the Board finds that VA has substantially complied 
with the notice and assistance requirements, and the appellant is 
not prejudiced by a decision on the claim at this time.  

Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The Veteran contends that a compensable rating is warranted for 
his hearing loss.  The evidence documents that he has worn 
hearing aids throughout the appellate period.  He reports that 
his hearing loss has significantly affected his ability to 
communicate effectively in employment situations and daily 
activities.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate 
the degree of disability from service-connected hearing loss, the 
Rating Schedule establishes eleven hearing acuity levels, ranging 
from numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  Under 
38 C.F.R. § 4.86, for exceptional patterns of hearing impairment, 
when puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Id.  Application 
of these tables is mechanical; there is no discretion.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An August 2006 VA examination reflects that the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
60
65
LEFT
35
45
60
75
80

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  These audiometric findings reflect level I 
hearing acuity in the right ear and level II hearing acuity in 
the left ear under Table VI.  These designations in combination 
correspond to a 0 percent rating.  See 38 C.F.R. § 4.85, Table 
VII.  

A June 2008 VA audiology records reflects that the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
65
LEFT
40
45
50
75
80

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  These audiometric findings reflect level I 
hearing acuity in the right ear and level II hearing acuity in 
the left ear under Table VI.  These designations in combination 
correspond to a 0 percent rating.  See 38 C.F.R. § 4.85, Table 
VII.  

Neither the clinical findings of the August 2006 VA examination 
nor the findings of the June 2008 VA examination demonstrate that 
the Veteran meets the criteria for a compensable rating under 
Diagnostic Code 6100.  The Board acknowledges that the record 
also includes a private audiogram.  This audiogram, which was 
received by VA in December 2005, is not dated or interpreted.  
The Board finds this audiogram is not relevant to the matter at 
hand, however, as, in a statement associated with the private 
audiogram, the Veteran indicated that the audiogram predated the 
appellate period (he reported that it was taken approximately 30 
years earlier).  

In sum, the Board finds the relevant, clinical findings, do not 
meet the criteria for a compensable rating under Diagnostic Code 
6100.  Thus, the claim for an increased rating for bilateral 
hearing loss is denied.


ORDER

The appeal on the issue of entitlement to a rating in excess of 
10 percent for service-connected tinnitus is dismissed.  

The claim for a compensable initial rating for hearing loss is 
denied.  

REMAND

The Veteran has also claimed entitlement to TDIU and entitlement 
to increased ratings for left and right hand cold weather injury 
residuals, left and right median and ulnar neuropathy, and left 
and right shoulder degenerative arthritis.  The Board finds that 
additional development is necessary with respect to these claims.  

The Veteran has argued that the evaluations assigned for his 
service-connected disabilities do not accurately reflect their 
severity.  Specifically, during the August 2010 hearing, the 
Veteran stated that these conditions were significantly worse 
than indicated during the most recent VA examination in June 
2008.  The United States Court of Appeals for Veterans Claims 
(the Court) has held that where a veteran claims that a 
disability is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his disabilities are significantly worse that 
indicated in prior VA examinations, and the evidence appears to 
lend some support to that contention, the Board finds that new 
examinations are necessary to reach a decision on the Veteran's 
claim.  

With specific regard to the Veteran's service connected right and 
left hand cold weather injury residuals, the Board notes that a 
30 percent evaluation is the highest evaluation under Diagnostic 
Code 7122.  However, the Board must decide, based on the clinical 
evidence, whether any other Diagnostic Code would be more 
appropriate in rating the Veteran's disability.  Therefore, as 
with the Veteran's other service-connected disabilities, the 
Board finds that the Veteran should be afforded another 
opportunity for a VA examination and the VA examiner should 
specifically note which of the Veteran's symptoms are related to 
residuals of a cold injury and which are related to other 
disabilities.  

In addition, the Board notes that TDIU was denied because the 
evidence indicated that the Veteran was employed.  During the 
August 2010 hearing before the Board, the Veteran testified that 
he was unemployed.  This is in contrast to earlier records, which 
indicated that the Veteran was still self-employed as a mechanic.  
As such, further development is warranted on that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all outstanding VA treatment 
records, including those dating from May 19, 
2008, forward.  Ask the Veteran about the 
existence of any private records.  Request 
any reported records.  Inform the Veteran if 
any reported records are not available.  

2.  Request that the Veteran provide 
additional information on his employment 
history, to include his self-employment 
history.   

3.  Thereafter, schedule the Veteran for a 
comprehensive VA examination(s) to determine 
the current nature and severity of the 
service-connected bilateral hand disability, 
bilateral shoulder disability, and bilateral 
median and ulnar neuropathy.  The examiner is 
requested to document the complaints and 
clinical findings associated with each 
disability, including range of motion and 
functional impairment.  

In addition, the examiner should elicit from 
the Veteran a complete employment history and 
specifically comment of the types of 
employment that would be precluded by the 
effects of his service-connected 
disabilities.  The examiner should state 
whether the Veteran's service-connected 
disabilities render the Veteran incapable of 
participating in any gainful employment 
consistent with his education and work 
experience.  A clear rationale for this 
opinion and all other opinions expressed in 
the examination report would be helpful and a 
discussion of the facts and principles 
involved would be of considerable assistance 
to the Board.

4.  Thereafter, readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


